Case 5:21-cv-00785-XR Document 4 Filed 09/13/21 Page 1 of 1

AC HS) Wontar af thy Service of Serereace
——=

 

UNITED STATES DISTRICT COURT

for the
Western District of Texas (]

Securitas and Exchange Commission
Maine
i

ROBERT J. MUELLER, ot al
Detrndaer

Cril Action No, 5:2 1-cv-7 85

ee Se ae

WAIVER OF THE SERVICE OF SUMMONS

To: Christian BH. Schultz
awn af fie plait attire ar urnpeeniod pian

Ihave received your request ta watve service of a summons in this action along with a copy of the complaint,
two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you,

I, of the entry | represent, agree to save the capense of serving a summons and complaint in this case.

I understand that 1, or the entity | represent, will keep all defenses of objections to the lawsuit, the court's
purisdicuion, und the venue of the action, but that | waive any objections to the absence of a summons of of service.

Valse understand that |, of the entity | represent, must file and serve an answer of a motion under Rule 12 within
Hf days from OA 1 the date when this request was sent (or 90 days if it was seit outside the
United Staves). [FL fail pode se, a default judgment will be entered agamst me of the entity | represent.

we Abt} m4 Rane rae

felirey L. MucHler as Co-Trustee of the

MB Hale hana Revocable Trust lefirey L. Mueller
Prieta! meme cof parte ree eee ce weee oy deernieanis Puget aaa
Aahirwsa
Pima! oodles
Fetal rige ani byt

 

Qhety te Avoid Doaecesery Expenses of Serving @ Sumo.

Rule 4ofthe Federal Bales til Procedure requines certain diforelants 20 ganperate in SEC ne ery os prises HT serving A eS
sel complain A defendant whe i boceterd in dhe United States ancl whe fails to thre a sipmed waiver of setvior teqpue sci! by a plain) herein in
the Liniind Soins will be mgeined io paw the expec of eerie, ankees the defiendond shows greed cane: fer the tailhune:

‘Chew cause” ders er inches a belertf thal the lowausl i groelicss, of thet of hes bee bret en an sprog wees, or thet the court bias
Bu gation ower Lh. mailer or ove the delendant of ihe delimlast’s property.

Whe warner a signed amd commed. you can stl! make thee ane all other ded and oberciaens, bet wou carne! object to the obecnee of
Aan at of aervloe

hye waive aervior, Chan yen must, wethas dhe tame anew fied om the waiver form. sone an anewer or a eetiem ander Rube | Tian the plant?
amd file a copy with the gourl, By sepming and eeiveneng the waiver fer. yon an aowed more lime wo pespord than ia suremoas bel bom served
